Case: 4:18-cv-01575-CDP Doc. #: 75 Filed: 02/17/21 Page: 1 of 2 PageID #: 1339




                             EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

  DEREK LANEY,                                 )
                                               )
                 Plaintiff,                    )       Case No. 4:18-CV-1575
                                               )
  v.                                           )       JURY TRIAL DEMANDED
                                               )
  CITY OF ST. LOUIS, et al.,                   )
                                               )
                 Defendants.                   )

                            DEFENDANTS’ MOTION
                     FOR LEAV TO FILE EXHIBITS UNDER SEAL

         Defendants, City of St. Louis, and Lt. Scott Boyher. Lt. Col. Lawrence O’Toole

  and Charelene Deeken (collectively “Defendants”), through counsel and respectfully

  request that this Court grant Defendants leave to file Exhibits D and K to their Motion for

  Summary Judgment under seal under seal. In support, Defendants state as follows:

         1.      On November 8, 2019. This Court entered an agreed upon protective order

  in this case. (Doc. 41).

         2.      That order provides that if a need arises for documents produced with a

  “Confidential” designation to be filed under seal by motion. (Doc. 41)

         3.      Exhibits D and K are documents produced with a “Confidential”

  designation as they are confidential personnel records.

         4.      The “Confidential” designation has never been challenged.

         5.      Under the terms of the protective order, and pursuant to Local Rule 13.05,

  Defendants respectfully request that Exhibits D and K be filed under seal.

         WHEREFORE, Defendants respectfully request that this Court grant Defendants

  leave to file Exhibits D and K to their Motion for Summary Judgment under seal.



                                              1
Case: 4:18-cv-01575-CDP Doc. #: 75 Filed: 02/17/21 Page: 2 of 2 PageID #: 1340




                                             Respectfully submitted,
                                             MICHAEL A. GARVIN
                                             CITY COUNSELOR

                                             /s/ Brandon Laird
                                             Brandon Laird 65564 MO
                                             Associate City Counselor
                                             Catherine Dierker 70025MO
                                             Assistant City Counselor
                                             dierkerc@stlouis-mo.gov
                                             Robert H. Dierker 23671MO
                                             Deputy City Counselor
                                             dierkerr@stlouis-mo.gov
                                             lairdb@stlouis-mo.gov
                                             Abby Duncan 67766 MO
                                             Associate City Counselor
                                             duncana@stlouis-mo.gov
                                             1200 Market St.
                                             City Hall, Rm 314
                                             St. Louis, MO 63103
                                             314-622-3361
                                             Fax 314-622-4956




                                      2
